Hudgins, J.,
dissenting.
This record presents to this court for the first time the precise question—whether a person may purchase and pay the full contract price for an insurance policy on his own life *611for the benefit of another who has no insurable interest therein.
All the Virginia cases cited in the majority opinion deal with the question of the assignment of an insurance policy or else the facts show that the beneficiaries paid the premiums on the contracts of insurance on the lives of the insured. The facts of this case are distinguishable from those of any of the former cases, hence the doctrine of stare decisis does not control.
A voluntary assignment of a fife insurance policy is regarded as a speculative or wagering contract because the life and name of the insured are used by another (having no insurable interest in the life of the insured) for speculative or wagering purposes. It is declared that this gives to such a beneficiary a financial interest in the destruction of the fife of the insured and tends to foster crime. However, the speculative or wagering feature is eliminated when the insured himself buys and pays the full purchase price for the insurance policy.
In 29 Am. Jur., at.page 312, the applicable doctrine is concisely stated as follows: “There is a very definite distinction between the questions as to the insurable interest of one taking out a policy on the life of another and as to the right of one to take out a policy on his own life for the benefit of another. The general rule is that every person has an insurable interest in his own life and may insure it for the benefit of his estate, and may also, in the absence of statute, insure it in good faith for the benefit of any person whom he sees fit to name as the beneficiary, regardless of whether such person has an insurable interest in his life. The doctrine is based upon the theory that it is not reasonable to suppose that a person will insure his own life for the benefit of another for the purpose of speculation, or be tempted to take his own life in order to secure the payment of money to another, or designate as the beneficiary a person interested in the destruction, and not in the continuance, of his fife.”
The evidence discloses that Elmer, G. Heflin caused his *612own life to be insured in 1924 and named Ruby S. Burton as the beneficiary. He paid the annual premiums on this policy until his death in 1941. Under these circumstances, it is pure fiction to hold that Ruby S. Burton must collect the amount stated in the policy from the insurance company and hold it as trustee for the residuary legatees of Heflin’s estate. The amount of such policy was as much the property of the insured as any other estate owned by him at the time of his death. A person should have the same right to designate the beneficiary in such a .policy as he has to bequeath or devisé his other assets. This opinion is supported by the overwhelming weight of authority and has the most logical appeal.
For these reasons I am constrained to dissent from views expressed in the majority opinion.
Browning, J., concurs in this dissent.